UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EON SHEPHERD,

                                Plaintiff,

                    -against-

SUPERINTENDENT W. KEYSER; CAPTAIN                                21-CV-2363 (LTS)
MAXWELL; OSI S. KEYSER; DEPUTY
                                                                 CIVIL JUDGMENT
SUPERINTENDENT J. KROM; K-9-05 DOG;
DSS SIPPLE TERWILLINGER; FHSD
WOLLF; D. HINTON; C.O. ROSENBERG;
JOHN/JANE DOE,

                                Defendants.

         Pursuant to the order issued May 7, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any civil action under the in forma

pauperis (IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious

physical injury. See 28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 7, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
